BILL OF COSTS
                                  THIRTEENTH COURT OF APPEALS
                                    CORPUS CHRISTI - EDINBURG
                                         No. 13-12-00576-CV
                        IN THE ESTATE OF JAMES M. LUTHEN, DECEASED
         (No. 2010-CPC-156-A IN COUNTY COURT AT LAW NO. 1 OF CAMERON COUNTY)
TYPE OF FEE                                          CHARGES                PAID       BY
SUPPLEMENTAL CLERK'S RECORD                            $100.00            UNKNOWN      ANT
FILING                                                  $10.00              PAID       ANT
FILING                                                  $10.00              PAID       ANT
FILING                                                  $10.00              PAID       APE
FILING                                                  $10.00              PAID       APE
FILING                                                  $10.00              PAID       APE
FILING                                                  $10.00              PAID       ANT
SUPPLEMENTAL CLERK'S RECORD                            $433.00            UNKNOWN
SUPPLEMENTAL CLERK'S RECORD                            $260.00            UNKNOWN
FILING                                                  $10.00              PAID       ANT
FILING                                                  $10.00              PAID       ANT
FILING                                                  $10.00              PAID       ANT
FILING                                                  $10.00              PAID       ANT
FILING                                                  $10.00              PAID       ANT
REPORTER'S RECORD                                     $1,013.00           UNKNOWN
SUPPLEMENTAL CLERK'S RECORD                             $75.00            UNKNOWN
FILING                                                  $10.00              PAID       ANT
FILING                                                 $100.00              PAID       ANT
INDIGENT                                                $25.00              PAID
SUPREME COURT CHAPTER 51 FEE                            $50.00              PAID       ANT
SUPPLEMENTAL CLERK'S RECORD                           $1,958.00           UNKNOWN
CLERK'S RECORD                                         $769.00            UNKNOWN
SUPREME COURT CHAPTER 51 FEE                            $50.00              PAID       ANT
INDIGENT                                                $25.00              PAID       ANT
FILING                                                 $100.00              PAID       ANT

      Balance of costs owing to the Thirteenth Court of Appeals, Corpus Christi, Texas: 0.00


         Court costs in this cause shall be paid as per the Judgment issued by this Court.

      I, DORIAN E. RAMIREZ, CLERK OF THE THIRTEENTH COURT OF APPEALS OF THE STATE
OF TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE THIRTEENTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

                                                  IN TESTIMONY WHEREOF, witness my hand and
                                                  the Seal of the COURT OF APPEALS for the
                                                  Thirteenth District of Texas, this January 28, 2015.




                                                  Dorian E. Ramirez, Clerk